Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 8-15, and 18-24 are pending as of the response filed on 5/13/22. Claims 6-7 and 16-17 have been canceled. 
The terminal disclaimer filed on 5/13/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10449195, US 10813937, and US 10894049 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The nonstatutory double patenting rejections are therefore withdrawn.
Claims 1-5, 8-15, and 18-24 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed composition comprising an amorphous solid dispersion, which comprises palbociclib or a pharmaceutical salt thereof, at least two pharmaceutical acids, at least one acid being a pharmaceutical salt of palbociclib, and a hydrophilic high-molecular weight material, all in an amorphous state is not taught or suggested by the prior art. Zhang, WO 2017036390, and Ibrahim, WO 2016193860 (both cited in an IDS) represent the most relevant prior art. Zhang teaches compositions comprising palbociclib or a pharmaceutical salt thereof, and a hydrophilic high molecular weight adjuvant, wherein the composition is an amorphous solid dispersion, but doesn’t teach or suggest the composition also comprises at least two pharmaceutical acids, one being a pharmaceutical salt of palbociclib. Ibrahim teaches palbociclib compositions comprising a water soluble acid and a hydrophilic high molecular weight polymer, wherein palbociclib can be in amorphous form, however, Ibrahim doesn’t teach or suggest the water soluble acid and hydrophilic high molecular weight polymer are also amorphous. Ibrahim further doesn’t teach or suggest the composition also comprises at least two pharmaceutical acids, one being a pharmaceutical salt of palbociclib. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-5, 8-15, and 18-24 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627